               Case 4:20-cv-07388-JSW Document 46 Filed 01/12/21 Page 1 of 4




 1
   JEFFREY BOSSERT CLARK                         JOHN P. RELMAN, pro hac vice
 2 Acting Assistant Attorney General             REED COLFAX, pro hac vice
                                                 GLENN SCHLACTUS Bar No. 208414
 3 LESLEY FARBY                                  STEPHEN HAYES, pro hac vice
   Assistant Branch Director
 4                                               SASHA SAMBERG-CHAMPION, pro hac vice
   VINITA B. ANDRAPALLIYAL                       SARA PRATT, pro hac vice
 5 Trial Attorney                                ZACHARY BEST, pro hac vice
   United States Department of Justice           RELMAN COLFAX PLLC
 6 Civil Division, Federal Programs Branch       1225 19th St. NW, Suite 600
   P.O. Box 868                                  Washington, D.C. 20036
 7 Washington, DC 20530                          Telephone: (202) 728-1888
   Tel: (202) 305-0845
 8 Fax: (202) 616-8470                           Fax: (202) 728-0848
   E-mail: Vinita.b.andrapalliyal@usdoj.gov      ssamberg-champion@relmanlaw.com
 9
   Attorneys for Defendants                      Attorneys for all Plaintiffs
10
   AJMEL QUERESHI, pro hac vice                  JULIA HOWARD-GIBBON Bar No. 321789
11 COTY MONTAG Bar No. 255703                    FAIR HOUSING ADVOCATES OF
12 NAACP LEGAL DEFENSE &                         NORTHERN CALIFORNIA
   EDUCATIONAL FUND, INC.
13                                               Attorney for Plaintiff Fair Housing Advocates of
   ALLISON M. ZIEVE, pro hac vice                Northern California
14 PUBLIC CITIZEN LITIGATION GROUP

15 Attorneys for all Plaintiffs

16
   MORGAN WILLIAMS, pro hac vice
17 NATIONAL FAIR HOUSING
   ALLIANCE
18
   Attorney for Plaintiff NFHA
19

20
                                   UNITED STATES DISTRICT COURT
21
                                  NORTHERN DISTRICT OF CALIFORNIA
22
                                       SAN FRANCISCO DIVISION
23
     NATIONAL FAIR HOUSING ALLIANCE, et        ) Case No. 3:20-cv-07388-JSW
24   al.,                                      )
                                               ) STIPULATED REQUEST FOR ORDER
25           Plaintiffs,                       ) CHANGING TIME; [PROPOSED] ORDER
                                               )
26      v.                                     )
                                               )
27   BEN CARSON, et al.,                       )
                                               )
          Defendants.
28                                             )


     STIPULATION & PROPOSED ORDER CASE NO. 3:20-CV-07388-JSW
              Case 4:20-cv-07388-JSW Document 46 Filed 01/12/21 Page 2 of 4




 1 Subject to the Court’s approval and pursuant to Local Rule 6-2, the parties through their undersigned

 2 counsel of record HEREBY STIPULATE as follows:

 3          1. Defendants’ answer or motion to dismiss is currently due on January 15, 2021. See ECF No.

 4             45.

 5          2. For the reasons set forth in the Declaration of Vinita B. Andrapalliyal, the parties request that

 6             Defendants file their answer or motion to dismiss by February 16, 2021.

 7          3. This is the parties’ second stipulated request to enlarge the time for Defendants to file an

 8             answer or motion to dismiss.

 9
10 Date: January 12, 2021                                 Respectfully submitted,

11                                                        JEFFREY BOSSERT CLARK
                                                          Acting Assistant Attorney General
12
                                                          LESLEY FARBY
13                                                        Assistant Branch Director

14                                                        /s/ Vinita B. Andrapalliyal
                                                          VINITA B. ANDRAPALLIYAL
15                                                        Trial Attorney
                                                          United States Department of Justice
16                                                        Civil Division, Federal Programs Branch
                                                          P.O. Box 868
17                                                        Washington, DC 20530
                                                          Tel: (202) 305-0845
18                                                        Fax: (202) 616-8470
                                                          E-mail: Vinita.b.andrapalliyal@usdoj.gov
19
                                                          Attorneys for Defendants
20
                                                          /s/ Sasha Samberg-Champion
21                                                        JOHN P. RELMAN, pro hac vice
                                                          REED COLFAX, pro hac vice
22
                                                          GLENN SCHLACTUS Bar No. 208414
23                                                        STEPHEN HAYES, pro hac vice
                                                          SASHA SAMBERG-CHAMPION, pro hac vice
24                                                        SARA PRATT, pro hac vice
                                                          ZACHARY BEST, pro hac vice
25                                                        RELMAN COLFAX PLLC
                                                          1225 19th St. NW, Suite 600
26
                                                          Washington, D.C. 20036
27                                                        Telephone: (202) 728-1888
                                                          Fax: (202) 728-0848
28                                                        jrelman@relmanlaw.com

     STIPULATION & PROPOSED ORDER CASE NO. 3:20-CV-07388-JSW
             Case 4:20-cv-07388-JSW Document 46 Filed 01/12/21 Page 3 of 4




 1                                                rcolfax@relmanlaw.com
                                                  gschlactus@relmanlaw.com
 2                                                shayes@relmanlaw.com
                                                  ssamberg-champion@relmanlaw.com
 3
                                                  spratt@relmanlaw.com
 4                                                zbest@relmanlaw.com

 5                                                Attorneys for all Plaintiffs

 6                                                AJMEL QUERESHI, pro hac vice
                                                  COTY MONTAG Bar No. 255703
 7
                                                  NAACP LEGAL DEFENSE & EDUCATIONAL
 8                                                FUND, INC.
                                                  700 14th St. NW, Suite 600
 9                                                Washington, DC 20005
                                                  (202) 682-1300
10                                                aquereshi@naacpldf.org
                                                  cmontag@naacpldf.org
11

12                                                Attorneys for all Plaintiffs

13                                                ALLISON M. ZIEVE, pro hac vice
                                                  PUBLIC CITIZEN LITIGATION GROUP
14                                                1600 20th St. NW
15                                                Washington, DC 20009
                                                  (202) 588-1000
16
                                                  Attorney for all Plaintiffs
17
                                                  MORGAN WILLIAMS, pro hac vice
18                                                NATIONAL FAIR HOUSING
19                                                ALLIANCE
                                                  1331 Pennsylvania Ave., NW, Suite 610
20                                                Washington, D.C. 20004
                                                  Telephone: (202) 898-1661
21                                                mwilliams@nationalfairhousing.org
22                                                Attorney for Plaintiff National Fair Housing
23                                                Alliance

24                                                JULIA HOWARD-GIBBON Bar No. 321789
                                                  FAIR HOUSING ADVOCATES OF
25                                                NORTHERN CALIFORNIA
                                                  1314 Lincoln Ave., Suite A
26
                                                  San Rafael, CA 94901
27                                                (415) 483-7516
                                                  julia@fairhousingnorcal.org
28


     STIPULATION & PROPOSED ORDER CASE NO. 3:20-CV-07388-JSW
             Case 4:20-cv-07388-JSW Document 46 Filed 01/12/21 Page 4 of 4




 1                                                Attorney for Plaintiff Fair Housing Advocates of
                                                  Northern California
 2

 3

 4                                     [PROPOSED] ORDER
 5         PURSUANT TO STIPULATION, IT IS SO ORDERED. Defendants’ answer or motion to
 6 dismiss is due February 16, 2021.

 7

 8 Dated: __________________________              __________________________________
 9                                                JEFFREY S. WHITE
                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION & PROPOSED ORDER CASE NO. 3:20-CV-07388-JSW
